Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger et al. (2007/0269009).
	Regarding claim 1, Metzger discloses a scintillator array (Metzger, [0007]) for a radiation imaging detector, the scintillator array having a radiation receiving face for receiving radiation and an opposing scintillation light output face for interfacing with a photodetector array (Metzger, [0003], [0004]); wherein the scintillator array comprises a plurality of scintillator elements (Metzger, [0007]) and a separator material (Metzger, [0007]), which separator material is disposed between the scintillator elements (id.); wherein the separator material consists of separator particles (id.), which separator particles have a predetermined size (Metzger, [0015]; preferably sub 5 micron); and wherein the separator material is configured to provide an optical separation of the scintillator elements by providing a physical spacing between the scintillator elements, the width of which spacing is defined by the separator particle size (Metzger, [0007]).
	Regarding claim 2, Metzger further discloses the separator particles have a size of at least 0.5 pm, preferably at least 1pm, with preferably a size in the range of 1μm to 10μm, and more preferably in the range of 1μm to 5μm. (Metzger, [0015])

	Regarding claim 4, Metzger further discloses the sides of the scintillator elements are partly covered in separator particles. (Metzger, 0015])
	Regarding claim 5, Metzger further discloses coverage of the sides (210) of the scintillator elements (130) in separator particles (150) is less than 50% (Metzger, [0015]), preferabley less than 10%, and more preferably between 0.1% and 5% (preferably clauses are not considered limiting herein and are indefinite.  See above with respect to 35 U.S.C. 112).
	Regarding claim 7, Metzger further teaches the sides of the scintillator elements are polished. (Metzger, [0018])
	Regarding claim 10, Metzger further teaches the scintillator array (100) is configured to detect gamma radiation or x-ray radiation. (Metzger, [0006])
	Regarding claim 11, Metzger teaches the claimed process.  See Metzger at [0017].
	Regarding claim 12, Metzger further teaches the separator particles are provided in the form of a powder (Metzger, [0008]), and the separator particles are applied by brushing or spraying the scintillator elements with the powder or by dipping the scintillator elements in the powder (Metzger, [0017], as the powder is included in the mixture, the crystals are “sprayed” with the powder).
	Regarding claim 13, Metzger further teaches a photodetector array; wherein the photodetector array comprises a plurality of photodetector pixels; and wherein the plurality of photodetector pixels are in optical communication with the scintillator elements of the scintillator array (Metzger, [0002]).
	Regarding claim 14, Metzger further discloses the optical communication comprises a 1:1 coupling between the photodetector pixels and the scintillator elements. (Metzger, [0002])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger.
	Regarding claim 6, Metzger lacks explicit teaching of the coverage of the sides of the scintillator elements lies in the range of 10 to 100000 per mm2, and preferably in the range of 10 to 10000 per mm2.
	However, Metzger experiments with different loadings of reflective powder, finding that that variable affects the light sharing between crystals.  (Metzger, 0007]-[0009])
	Therefore, it would have been obvious to one of ordinary skill in the art to optimize the particle loading between the scintillator crystals in order to obtain a desired reflectivity.

	Regarding claim 15, medical imaging is the conventional use of a computer tomography machine, the type of machine indicated as the field of the invention.  (Metzger, [0002]). 
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 		Applicant argues that Metzger does not teach “optical separation of anything, let alone a separator material having an optical spacing.”  Applicant’s attention is directed to Applicant’s quotation of Metzger, “a reflector layer separating these [scintillation detectors] from one another”.  Further in the quotation, “particles of a light-reflecting material embedded therein.”  Note that a reflective material separating two scintillation detectors from each other separates those scintillation detectors from each other.  Furthermore, to the extent the reflective layer has light-reflecting particles therein, the separation must be by at least the diameter of the particle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884